Order entered January 24, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00167-CV

                SARAH GREGORY AND NEW PRIME, INC., Appellants

                                            V.

      JASWINDER CHOHAN, ET AL AND ALMA J. PERALES, ET AL, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-02925-E

                                        ORDER
       Before the Court is appellants’ January 22, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT appellants’ motion and ORDER appellants to file their

reply brief by February 25, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE